DETAILED ACTION
This office action is in response to the application filed on October 17, 2019. 
Claims 1-22 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 17, 2019 was filed after the mailing date of the application on October 17, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6,8-11,14, 16-18,21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Miao” (US PG Publication 2015/0242760) in view of “Julian” (US PG Pub 2015/0324686). 

Regarding Claim 1, Miao teaches: 
1. A control method of an electronic device, the control method comprising: 
acquiring first usage information, based on the acquired at least one output data;(See Miao 404, Fig. 4, ¶56 describing acquiring data at the client deviced related to use of the deployed global model) acquiring first reconstruction information for reconstructing the first Al model, based on the acquired first usage information;(Maio teaches acquiring information and updating the model to create a personalized model in ¶¶56-58)
 and reconstructing the first Al model, based on the acquired first reconstruction information, to acquire a second Al model. (Maio teaches acquiring information and updating the model to create a personalized model in ¶¶56-58)

Maio does not further teach, but Julian teaches: 
inputting at least one input data to a first artificial intelligence (Al) model, to acquire at least one output data;(¶¶102-103 of julian teaches inputting e.g. images or other data to the model for processing)
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao and Julian as each is directed to updating AI models and Julian recognized “Because artificial neural networks can 

Regarding the dependent claims Miao and Julian further teach: 
2. The control method as claimed in claim 1, wherein the first usage information comprises any one or any combination of information related to a usage pattern of a user, information related to a place where the electronic device is located, information of an age of a user of the electronic device, context information and environment information.(Julian ¶203 teaches the use of context information in AI modeling). In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao and Julian as each is directed to updating AI models and Julian recognized “Because artificial neural networks can infer a function from observations, such networks are particularly useful in applications where the complexity of the task or data makes the design of the function by conventional techniques burdensome.” (¶5). 


3. The control method as claimed in claim 1, wherein the first reconstruction information comprises any one or any combination of information regarding a structure of the second Al model, information regarding a weight of the second Al model, and delta information for reconstructing the first Al model, and (See Julian 906-910 Fig. 9, ¶¶103-105)
 (See Julian 906-910 Fig. 9, ¶¶103-105).



6. The control method as claimed in claim 1, further comprising: based on any one of the acquired at least one output data being output a number of times less than a predetermined value, acquiring, based on the acquired at least one output data, second usage information excluding the any one of the at least one output data; (Julian e.g. ¶¶119-121 teaches excluding low contribution level outliers from the weight updates to the AI model). In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao and Julian as each is directed to updating AI models and Julian recognized “Because artificial neural networks can infer a function from observations, such networks are particularly useful in applications where the complexity of the task or data makes the design of the function by conventional techniques burdensome.” (¶5).

And Miao further teaches: 
 acquiring second reconstruction information for reconstructing the second Al model, based on the acquired second usage information;(See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forth from user devices to server to update and personal the models) 
 and reconstructing the acquired second Al model, based on the acquired second reconstruction information to acquire a third Al model. (See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forther from user devices to server to update and personal the models)

8. The control method as claimed in claim 1, wherein each of the first Al model and the second Al model is for image analysis or for voice processing and language understanding. (See e.g. Julian ¶103 describing image analysis as an application of the AI models) In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao and Julian as each is directed to updating AI models and Julian recognized “Because artificial neural networks can infer a function from observations, such networks are particularly useful in applications where the complexity of the task or data makes the design of the function by conventional techniques burdensome.” (¶5).

Claims 9-11, 14 and 16 are rejected on the same basis as claims 1-3, 6 and 8 above. 
Claim 17 is rejected on the same basis as claims 1 and 6 combined above. 
Claim 18 is rejected on the same basis as claims 2 and 3 combined above. 
Claim 20 is rejected on the same basis as claims 1 and 6 combined above. 
(See Julian e.g. ¶39 describing use of a neural network as part of the AI model). 

Claims 4-5, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Miao” (US PG Publication 2015/0242760) in view of “Julian” (US PG Pub 2015/0324686) and further in view of Waibel (US PG Publication 2014/033707).

Regarding Claim 4, Miao et al teach the limitations of claim 1 above and Miao further teaches: 
4. The control method as claimed in claim 1, further comprising: inputting a first input data to the acquired second Al model, to acquire a first output data; ;(See Miao 404, Fig. 4, ¶56 describing acquiring data at the client deviced related to use of the deployed global model)
Miao does not teach, but Waibel teaches: 
 based on a reliability of the acquired first output data being less than or equal to a predetermined value, transmitting the first input data to a server; (See e.g. Waibel ¶38 describes determining reliability and confidence in a model to determine which model feedback to use, including for example using the online mode 72-77, Fig. 7 sending the input to the server) 

 and acquiring, from the server, a second output data with respect to the transmitted first input data. using the online mode 72-77, Fig. 7 sending the input to the server; and receiving the result in return 77, fig. 7) In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao et al and Waibel as each is directed to AI model usage and Waibel recognized “an online design has the advantage that it needs only a very 
simple client and thus an application can be run on a very simple computing 
device or mobile phone, while all the heavy computations and processing are 
done on a large computing server.” (¶5). 

Regarding Claim 5, Miao further teaches: 

5. The control method as claimed in claim 4, further comprising: acquiring second usage information, based on the acquired second output data; ;(See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forth from user devices to server to update and personal the models) 

 acquiring second reconstruction information for reconstructing the second Al model, based on the acquired second usage information; ;(See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forth from user devices to server to update and personal the models) 

 and reconstructing the acquired second Al model, based on the acquired second reconstruction information, to acquire a third Al model. ;(See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forth from user devices to server to update and personal the models) 

12 and 13 are rejected on the same basis as claim 4 and 5 respectively above. 
Claim 19 is rejected on the same basis as claim 4 and 5 combined above. 


Claims 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Miao” (US PG Publication 2015/0242760) in view of “Julian” (US PG Pub 2015/0324686) and further in view of “Hammond” (US PG Pub 2017/0213131).
Regarding Claim 7, Miao further teaches: acquiring second reconstruction information for reconstructing the second Al model, based on the modified first usage information; See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forth from user devices to server to update and personal the models) and reconstructing the acquired second Al model, based on the acquired second reconstruction information, to acquire a third Al model. See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forth from user devices to server to update and personal the models)


Miao does not further teach, but Hammond teaches: 7. The control method as claimed in claim 1, further comprising: displaying a user interface (UI) for adding to and/or (Hammond e.g. ¶5 teaches providing UI for user editing and composing of AI models) 

based on a user command for adding to and/or changing the acquired first usage information being input through the displayed UI, modifying the acquired first usage information; (Hammond e.g. ¶5 teaches providing UI for user editing and composing of AI models)


In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao et al and Hammond as each is directed to AI model usage and Hammond recognized “Unfortunately, 
software developers currently looking to work with AI must learn complex 
toolkits, use limited application programming interfaces ("APIs"), use 
constrained black-box solutions for AI, or some combination thereof.  The 
foregoing limitations must be overcome for software developers and enterprises 
to solve real-world problems with AI.” (¶4). 

Clams 15  and 20 are rejected on the same as claim 7 above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art in the attached PTO-892 Form includes additional prior art relevant to applicant’s disclosure related the collection of input/output data for executing AI model systems and the reconstruction of such models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
3/26/2022

/M.J.B/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        /MATTHEW J BROPHY/Primary Examiner, Art Unit 2191